Broyles, P. J.
1. “Where an employee, in good faith and for a valuable • consideration, sells, transfers, and assigns his title and right to possession of a stipulated amount of salary due him by his employer,. and thereafter’ collects the money thus transferred, he can not, as against a suit for the recovery of the money, avail himself of a discharge in bankruptcy as a defense. The instrument of transfer is an assignment of title. Central of Ga. Ry. Co. v. King, 137 Ga. 369 (73 S. E. 632). One who thus disposes of property without the authority of its owner, under the ruling in McIntyre v. Kavanaugh, 242 U. S. 138 (37 Sup. Ct. 38, 61 L. ed. 205), is'guilty of a wilful and malicious injury to property, within the meaning of the bankruptcy act, see. 17 (2), as amended by the act of February 5, 1903 (32 Stat. 798, U. S. Comp. St. 1916, § 9601); and consequently his liability is hot released by a discharge in bankruptcy.” Covington v. Rosenbusch, 148 Ga. 459 (96 S. E. 78).
2. Any holding in Glasco v. Cooper, 17 Ga. App. 690 (87 S. E. 1095, or Stovall v. Coker, 18 Ga. App. 126 (88 S. E. 907), which may be contrary to this ruling^ is, on review, overruled.
3. Under the ruling stated above, the court did not err in overruling the certiorari.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.